Filed 8/1/13 P. v. Campbell CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B243587

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA056068)
         v.

DOMANICK CAMPBELL,

         Defendant and Appellant.



THE COURT:*

         Defendant and appellant Domanick Campbell (defendant) appeals his judgment of
conviction of possession of a concealed dirk or dagger. His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues, but
requesting a review of the trial court’s in camera hearing held after the court granted
defendant’s Pitchess motion.1 On May 14, 2013, we notified defendant of his counsel’s
brief and gave him leave to file, within 30 days, his own brief or letter stating any
grounds or argument he would want to have considered. That time has elapsed and


*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.

1      See Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess); Penal Code
sections 832.7 and 832.8; Evidence Code sections 1043 through 1045.
defendant has submitted no letter or brief. We have reviewed the entire record and
finding no error or other arguable issues, we affirm the judgment.
       Defendant was charged with carrying a concealed dirk or dagger on April 28,
2012, in violation of Penal Code section 21310. The information further alleged pursuant
to Penal Code section 1170, subdivision (h)(3), and the “Three Strikes” law (Pen. Code,
§§ 1170.12, subds. (a)-(d) & 667, subds. (b)-(i)), that defendant had been convicted in
Oregon of a prior serious or violent felony.
       Los Angeles Deputy Sheriffs Ovidio Alanis and Miguel Ruiz testified at
defendant’s jury trial that while on patrol during the late evening of April 28, 2012, they
conducted a traffic stop of the car in which defendant was a passenger. The deputies
removed the three occupants of the car, and Deputy Alanis asked defendant whether he
was carrying anything illegal. Defendant pointed to his waist and replied that he had a
knife. Deputy Alanis lifted defendant’s shirt and saw an uncovered knife with an
exposed five-inch blade, placed horizontally and held in place by defendant’s belt buckle.
Defendant claimed he carried the knife for protection.
       The jury found defendant guilty as charged, and also found true the allegation that
defendant had been convicted in Oregon of a violation of Oregon Revised Statutes
section 163.175. The trial court determined that the offense was assault with a deadly
weapon, a serious or violent felony which qualified as a strike under the Three Strikes
law. On August 24, 2012, the trial court sentenced defendant to the high term of three
years in prison due to his numerous adult convictions which were of increasing
seriousness, and doubled the term to six years as a second strike. Defendant received a
total of 237 days of presentence custody credit, and was ordered to provide a DNA
sample and print impressions, and to pay mandatory fines and fees. Defendant filed a
timely appeal from the judgment.
       We have reviewed the sealed transcript of the in camera Pitchess hearing and find
it sufficient to review the trial court’s discretion. We find no abuse of discretion in the
trial court’s determination that other than one document pertaining to Deputy Alanis,
there were no discoverable items in the records produced.


                                               2
      We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3